McAvoy, J.
(dissenting). The joint tort feasor was not released by an antecedent agreement which is, in effect, a covenant not to sue the carrier. No liability ever attaching to the principal actor through the agreement, no liability of another tort feasor who jointly injured the passenger can possibly, logically, be released in advance, since there was then no liability to release, and the covenant with the tort feasor who is released through such agreement can run only to one in actual privity.
The order so far as appealed from should, therefore, be reversed and the motion denied.
Order affirmed, with ten dollars costs and disbursements.